NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



               United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                               Submitted June 10, 2021*
                                Decided June 10, 2021

                                        Before

                         FRANK H. EASTERBROOK, Circuit Judge

                         MICHAEL S. KANNE, Circuit Judge

                         DIANE P. WOOD, Circuit Judge

No. 21-1015

UNITED STATES OF AMERICA,                        Appeal from the United States District
     Plaintiff-Appellee,                         Court for the Eastern District of
                                                 Wisconsin.

      v.                                         Nos. 15-cr-172-pp & 17-cr-145-LA

ANDRAE L. DOTSON,                                Pamela Pepper,
    Defendant-Appellant.                         Chief Judge.

                                      ORDER

       Andrae Dotson, a 32-year-old federal inmate, sought compassionate release,
alleging that his health conditions and race put him at risk of serious complications
from COVID-19. The district court accepted that Dotson’s health conditions made him
especially vulnerable to COVID-19, but it denied his motion because of the seriousness




      * We have agreed to decide this case without oral argument because the briefs
and record adequately present the facts and legal arguments, and oral argument would
not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 21-1015                                                                         Page 2

of his offense and his high risk of reoffending. See 18 U.S.C. § 3553(a)(2). Because the
court did not abuse its discretion, we affirm.

        Dotson is currently serving consecutive prison sentences. He pleaded guilty to
illegally possessing a firearm as a felon in Case No. 15-cr-172, and the district court
sentenced him to supervised release. While serving that term, police officers stopped
him in a car and found illegal drugs and a loaded firearm. He again pleaded guilty to
possessing a firearm as a felon in Case No. 17-cr-145 and was sentenced to 60 months in
prison. Because this offense also violated the conditions of his supervised release in the
2015 case, the court imposed a 5-month consecutive sentence for the revocation.

        In 2020, Dotson moved for compassionate release. See 18 U.S.C. § 3582(c)(1)(A)(i).
He asserted that he was especially vulnerable to severe complications from COVID-19
due to his health problems—including obesity (BMI of 38.5) and hypertension—as well
as his race (African American). He emphasized that this is his first prison sentence (for
prior convictions, he received supervised release or probation), he has had no prison
disciplinary violations, he has engaged in numerous prison educational programs, and
he is unlikely to reoffend because he “learned [his] lessons” and is “sorry.” He also
described many problems with his prison’s conditions—including inadequate mental
health care, a lack of warm and healthy food, and filthy solitary cells with limited access
to entertainment or time outdoors. His suffering in prison, he argued, would motivate
him to avoid future criminal activity.

        After consolidating Dotson’s cases to address his identical motions, the district
court denied relief on November 25, 2020. The court expressed “concern and sympathy”
for Dotson and accepted that his health conditions made him especially vulnerable to
COVID-19. But the court emphasized that his offenses were serious and that past
punishment had not deterred him: A year after receiving a lenient sentence for his first
federal gun crime, he “was caught in a rolling drug house with a loaded gun capable of
firing thirty rounds without reloading.”

       On December 3, Dotson filed a document that he called a “motion to appeal,” in
which he argued that the court had made a “clerical error” in its order; when the court
stated how much time Dotson had left on his sentence, it failed to credit him with the
10 months he had spent in jail before sentencing. (The court said that he had served
“only two years and four months of a five-year, five-month sentence.”) The district
court construed this filing as a motion for reconsideration and denied it on
December 16. The court acknowledged that, based on the information Dotson provided,
he had served closer to 60% of his sentence than the 50% the court had stated in its
No. 21-1015                                                                          Page 3

decision. Even so, the court refused to reconsider its decision to deny release because
the decision was based on factors other than Dotson’s time served.

        On January 4, 2021, the district court received both Dotson’s notice of appeal and
a “petition to amend” his motion for compassionate release, in which he disclosed that
he had recently tested positive for COVID-19. The envelope containing the notice of
appeal confirms that prison staff responsible for legal mail had received it on
December 23, 2020, and thus it was timely under the prison mailbox rule. See FED. R.
APP. P. 25(a)(2)(A)(iii); Taylor v. Brown, 787 F.3d 851, 859 (7th Cir. 2015). The district
court construed the “petition” as a second post-judgment motion, and it declined to rule
because it determined that Dotson’s notice of appeal (which he had placed in the mail
first) divested it of jurisdiction. See, e.g., Griggs v. Provident Consumer Discount Co.,
459 U.S. 56, 58 (1982); United States v. McHugh, 528 F.3d 538, 540 (7th Cir. 2008).

       On appeal, Dotson presents two sets of arguments. First, he asks to be released
based on the new information that he contracted COVID-19. Only the district courts are
empowered to modify sentences under § 3582(c)(1)(A)(i), however, so we cannot go
beyond the record before the district court at the time of its ruling. See United States
v. Howell, 958 F.3d 589, 595 (7th Cir. 2020). With respect to that record, Dotson reiterates
that he is at heightened risk from COVID-19 because of his health conditions and race,
and that he has a low risk of reoffending because he has participated in rehabilitative
programs and suffered greatly during his confinement. He does not identify any error
with the district court’s assessment of these factors, other than asserting that they
should have compelled the court to grant his release.

        When we review the denial of a motion for compassionate release, we do not
replace our judgment for that of the district court; we ask only whether the district court
abused its discretion. See United States v. Saunders, 986 F.3d 1076, 1078 (7th Cir. 2021).
“Because of the importance of the § 3553(a) factors, courts are not compelled to release
every prisoner with extraordinary and compelling health concerns.” Id. Here, the
district court reasonably determined that the § 3553(a) factors did not support Dotson’s
early release. The court emphasized that Dotson’s most recent offense was particularly
serious because he committed it while on supervised release for a very similar crime.
Serving his full sentence was necessary to protect the public and provide specific
deterrence. See 18 U.S.C. § 3553(a)(2).

       The district court also did not abuse its discretion in refusing to reconsider its
decision based on a misstatement about the time remaining on Dotson’s sentence.
See United States v. Dean, 550 F.3d 626, 628 (7th Cir. 2008). Factual inaccuracies require
No. 21-1015                                                                          Page 4

remand only if they affected the court’s decision. See United States v. Pennington,
908 F.3d 234, 240 (7th Cir. 2018). The relatively short time Dotson had served factored
into the district court’s concern about depreciating the seriousness of the offense, but
nothing suggests that the exact number of months was dispositive. And the district
court concluded that several other § 3553 factors weighed against immediate release.

         To the extent Dotson argues in the alternative that he should be transferred to
home confinement, the district court rightly determined that it lacked the authority to
fulfill his request. See Saunders, 986 F.3d at 1078. Even in home confinement, Dotson
would still be in the custody of the Federal Bureau of Prisons, which has plenary control
over inmate placement. Id.; see also Coronavirus Aid, Relief, and Economic Security Act
(CARES Act), § 12003(b)(2), Pub. L. No. 116-136, 134 Stat. 281 (2020).

        One final note: Dotson asserts on appeal, as he did in the district court, that he
was kept in restrictive housing (pending assignment to a housing unit) at the Federal
Correctional Institution in Terre Haute, Indiana longer than necessary because of his
race and that he was subjected to deplorable conditions. (He has since been transferred
to the U.S. Medical Center for Federal Prisoners in Springfield, Missouri.) Mistreatment
or poor conditions in prison, if proved, might be grounds for relief in a civil lawsuit, see
Bivens v. Six Unknown Fed. Narcotics Agents, 403 U.S. 388 (1971), but untested allegations
of this nature are not grounds for a sentence reduction.

                                                                                AFFIRMED